Case 15-45100     Doc 48     Filed 01/07/19 Entered 01/07/19 17:40:57      Main Document
                                           Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
 IN RE:                          ) CASE NO: 15-45100-399
 TIMOTHY E RUARK                 ) Chapter 13
 JAMIE A RUARK                   ) Re:Objection to Claim 19 filed by
                                 )    CAVALRY SPV I LLC
                                 )    Acct: 4435
                                 )    Amount: $5,252.89
               Debtors           )    Response Due: January 28, 2019
                                 )
                           TRUSTEE'S OBJECTION TO CLAIM 19

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
 STATE WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT
 FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
 FURTHER NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT
 REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF
 WHICH WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
 objection to claim states as follows:
    The claim of CAVALRY SPV I LLC dated December 24, 2018, should be denied as filed
    because claim #19-2 amends claim #19-1 in which the claim and debtor's objection have
    previously been heard and adjudicated by the Court. The original claim was denied.
    WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

 Dated: January 07, 2019                        /s/ Diana S. Daugherty
                                                Diana S. Daugherty
 OBJCLM--AC                                     Standing Chapter 13 Trustee
                                                P.O. Box 430908
                                                St. Louis, MO 63143
                                                (314) 781-8100 Fax: (314) 781-8881
                                                trust33@ch13stl.com
Case 15-45100       Doc 48      Filed 01/07/19 Entered 01/07/19 17:40:57          Main Document
                                              Pg 2 of 2


 15-45100 Trustee's Objection to Claim 19                                          01/07/2019 Page 2

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 January 07, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on January 07, 2019.

     TIMOTHY E RUARK                                  CAVALRY SPV I LLC
     JAMIE A RUARK                                    3936 E FORT LOWELL RD #200
     9828 RIDGECREST DRIVE                            C/O BASS & ASSOCIATES
     HILLSBORO, MO 63050                              TUCSON, AZ 85712



                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
